Citation Nr: 0620394	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States












INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the issue 
of entitlement to service connection for hypertension, as 
secondary to the service-connected diabetes mellitus.  

In two statements received at the Board in November 2004, the 
veteran raised the issues of entitlement to service 
connection for peripheral neuropathy and for a disorder 
manifested by erectile dysfunction.  The RO has not 
adjudicated these claims, and they are not inextricably 
intertwined with the current appeal.  As such, they are 
referred to the RO for appropriate action.  


FINDING OF FACT

Hypertension is not shown to have been caused or chronically 
worsened by a service-connected disability.  


CONCLUSION OF LAW

Hypertension is not proximately due to, or the result of, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1) Veterans status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court has held that upon receipt of 
an application for a service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or as necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for secondary service connection as 
evidenced by a letter sent to him in April 2002.  However, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In light of the fact that the 
Board (for reasons given below) concludes that the 
preponderance of the evidence is against the veteran's 
secondary service connection claim, any question as to the 
appropriate disability rating or effective date to be 
assigned or rendered moot.  

With regard to the duty to assist, the Board has reviewed the 
veteran's service medical records and extensive post service 
clinical documentation.  The Board has also carefully 
reviewed the veteran's statements and concludes that he has 
not identified further pertinent evidence not already of 
record that could be obtained.  Specifically, the veteran has 
not identified medical records providing competent evidence 
of an association between his hypertension and his active 
military duty or his service-connected diabetes.  In 
addition, the veteran has been accorded a pertinent VA 
examination which was conducted by his primary care provider 
who clearly had an understanding of the veteran's medical 
history.  Thus, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  A disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2005).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (which holds that, when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or is the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation).  

In the present case, the veteran essentially contends that he 
suffers from hypertension as a direct result of his service-
connected diabetes mellitus.  Initially, the Board notes that 
the service medical records do not reveal clinical findings 
or diagnoses of hypertension.  In fact, at a VA heart 
examination conducted in May 2002, the veteran admitted that 
hypertension was first diagnosed in approximately 1995.  The 
report of the May 2002 evaluation also includes a notation 
that the veteran's hypertension was actually first diagnosed 
in 1992.  Also, at a VA heart examination conducted in 
January 2003, the veteran stated that hypertension was not 
diagnosed until 1998.  Additional medical records included in 
the claims folder reflect subsequent treatment for diagnosed 
hypertension.  

The veteran's primary care provider has conducted two VA 
heart examinations.  At both of these evaluations, which were 
conducted in May 2002 and January 2003, the primary care 
provider expressed his opinion that the veteran's 
hypertension was not related to his diabetes mellitus.  In 
support of this conclusion, the primary care provider 
referenced, at the January 2003 VA examination, the facts 
that the veteran has no renal problems and is not taking any 
medication for his diabetes.  Further, at the May 2002 VA 
examination, the primary care provider expressed his belief 
that the veteran's hypertension is likely the result of his 
obesity.  

Moreover, in June 2004, the veteran underwent an examination 
by a private D.O.  In the report of this evaluation, the 
examiner explained that the veteran's hypertension needed to 
be more aggressively treated because of the fact that he also 
has diabetes.  Importantly, however, the examiner also 
expressed his opinion that the veteran's hypertension was not 
caused by his diabetes mellitus.  

The Board acknowledges the veteran's contentions concerning 
the causal connection between his hypertension and his 
service-connected diabetes.  Importantly, however, the 
veteran, as a lay person, is not competent to express an 
opinion concerning the etiology, of his claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The fact 
of the matter remains that the claims folder contains no 
competent evidence associating the veteran's hypertension 
with either his service-connected diabetes.  In fact, 
competent evidence of record specifically supports the 
conclusion that the veteran's hypertension is not associated 
with his diabetes.  Essentially, therefore, the veteran is 
left with his bare contentions which are insufficient.  Thus, 
the Board finds that the preponderance of the evidence is 
clearly against the veteran's secondary service connection 
claim.  This claim must, therefore, be denied.  


ORDER

Service connection for hypertension, as secondary to 
service-connected disability, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


